Exhibit 10.2.1

AMENDMENT NUMBER ONE TO PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

(535 Grand Avenue, Los Angeles, CA)

THIS AMENDMENT NUMBER ONE TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(the “Amendment”) is dated the 4th day of May, 2010, and is made by and between
535 GRAND AVENUE, LLC., a Delaware limited liability company (“Seller”), and
CHESAPEAKE LODGING, L.P., a Delaware limited partnership (“Purchaser”).

RECITALS

A.        Seller and Purchaser are parties to that certain Purchase and Sale
Agreement and Escrow Instructions dated as of April 14, 2010 (the “ Purchase
Agreement”), for the purchase and sale of certain land located in the County of
Los Angeles, State of California, more specifically located at and commonly
known as 535 Grand Avenue, Los Angeles, on which are constructed certain
improvements in, by and through which is operated a hotel and hospitality
business under the name of “Hilton Checkers.”

B.        Seller and Purchaser desire to amend the Purchase Agreement to correct
a scrivener’s error.

C.        Unless otherwise defined herein, capitalized terms have the meanings
ascribed to them in the Purchase Agreement.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

I.

AMENDMENT

1.1        Article X is hereby amended to change the word “Purchaser” to
“Seller” in the last sentence thereof.

II.

RATIFICATION/CONTROLLING PROVISIONS

Except as amended and/or modified by this Amendment, the Purchase Agreement is
hereby ratified and confirmed and all other terms of the Purchase Agreement
shall remain in full force and affect, unaltered and unchanged by this
Amendment. In the event of any conflict between the provisions of this Amendment
and the provisions of the Purchase Agreement, the provisions of this Amendment
shall prevail. Whether or not specifically amended by the provisions of this
Amendment, all of the terms and provisions of the Purchase Agreement are

 

1



--------------------------------------------------------------------------------

hereby amended to the extent necessary to give effect to the purpose and intent
of this Amendment.

III.

COUNTERPARTS

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, when taken together, will
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the (signature)
thereon, provided such signature page is attached to any other counterpart
identical thereto.

IV.

ELECTRONIC AND FACSIMILE SIGNATURES

The execution of this Amendment may be effected by facsimile and/or
electronically transmitted signatures, all of which shall be treated as
originals; provided, however, that the party receiving a copy hereof with a
facsimile and/or electronically transmitted signature may, by written notice to
the other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature. Purchaser and Seller each
intend to be bound by its respective facsimile and/or electronically transmitted
signature, and is aware that the other party will rely thereon, and each party
waives any defenses to the enforcement of this Amendment delivered by facsimile
and/or electronic transmission.

[The remainder of this page is intentionally left blank]

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

V.

EXECUTION

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.

 

SELLER:

535 GRAND AVENUE, LLC,

a Delaware limited liability company

By:

  

/s/ Rosamma Devasia

Title:

  

Operating Manager

PURCHASER:

CHESAPEAKE LODGING, L.P.a Delaware limited partnership

BY:

  

Chesapeake Lodging Trust, a Maryland real estate investment trust, its General
Partner

  

By:

 

/s/ D. Rick Adams

  

Name:

 

D. Rick Adams

  

Title:

 

SVP – CIO

 

3